DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For both claims 1 and 5, the language “of a rotating electrical machine that accommodates a stator of the rotating electrical machine” is understood to merely refer to the intended use of the housing, and the stator is not deemed as being claimed. However, for claim 5, according to the preamble, the claim is drawn to a method including forming a support member supporting the housing. The support member is only mentioned in the last step of the claim, without any steps related to connecting the housing on the support member. It is therefore unclear whether the structure claimed in the processing step is that resulting immediately after processing, as a result of the processing, or whether the second tab is parallel to the connection surface in its connected state to the support member, once connected.
Further, the limitation “only the second tab is parallel to a connection surface” renders the claim indefinite, because it is unclear what is excluded. For example, referring to Fig. 6, there are other portions of the housing that are parallel to the connection surface between the housing and the support member. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitation “only the second tab is parallel to a connection surface” appears to constitute new matter, because Fig. 6 shows there are other portions of the housing that are parallel to the connection surface between the housing and the support member, such as the top surface of the housing a seen in Fig. 6. It would therefore appear claim 5 is drawn to an embodiment in which no other parts of the housing have been processed to be parallel to the connection surface. There is no support for such an embodiment in the specification as originally filed.  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Batzner (US2014/0062240A1) in view of Taga (JP H11-191941A).
Batzner reads on the claims as follows (refer to Fig. 2; limitations not disclosed by Batzner are crossed out, below):
Claim 1. A housing structure, comprising:
a housing (3) of a rotating electrical machine (2) that accommodates a stator (inherently present) of the rotating electrical machine; and 
a support member (8) arranged to support the housing, wherein the housing comprises: 
a first tab (e.g. upper left 6 in Fig. 2) that forms a first through-hole (7) through which a first screw (see para. [0022]) passes; and 
a second tab (lower left 6 in Fig. 2) that forms a second through-hole (7) through which a second screw passes and forms a fitting hole (13) arranged to fit with a dowel (14), wherein 
the first tab has a first facing surface facing a support surface of the support member 
Claim 2. The housing structure according to claim 1, wherein 

the connection portion has a surface that is flush with an edge of the main body. See Fig. 2. See also Fig. 4, which shows a different embodiment, but the position of the flanges relative to the housing main body is seen clearly, and it is readily apparent that in the embodiment of Fig. 2 the flanges 6 are at the same location relative to the housing main body.
Claim 3. The housing structure according to claim 1,
Claim 4. A rotating electrical machine using the housing structure according to claim 1, the rotating electrical machine comprising: a stator (inherently present in a rotary electric machine; also see “pole cover” in para. [0021]; “pole” is a term used to refer to the stator poles, whether magnets or windings) fixed to an inner wall of the housing; and a rotor (see “rotor axis” in para. [0021]) enclosed by the stator.
 
Batzner discloses the claimed invention, except for the limitations crossed out, above. The motor casing of Batzner is attached to the support member using flange members 6. 
This concept is not unique to motors, as it is known in various fields of art to attach a first member to a second member by providing flanges to the first member, and using screws or bolts passing through holes in the flanges to fasten together the two members. Taga discloses fastening a bracket 9 to a base stand 3 by means of flanges 10, one of which is received in a holder 18, the other being fastened by means of a screw 8 to the base 3. At least the flange to be fastened with the screw is bent upwardly such that a 
Taking into consideration the teachings of Taga, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that bending the at least one flange member 6 of Batzner, such as first flange member 6 the first flange member and for example lower right 6 in Fig. 2, such that a distance from the support member becomes larger along a direction from the connection portion to a tip of the first tab main body before completely tightening the corresponding screw, would create a spring effect which would result in a tighter engagement between the housing and the support member, thereby preventing vibration of the housing relative to the support member. Therefore, the limitations of claims 1-4 would have been obvious to one of ordinary skill in the art.  
Regarding the claimed dowel member, it is deemed the projection member (see para. [0023]) reads on this limitation. However, if Applicant disagrees, this limitation is nevertheless still deemed obvious. Specifically, although projection member 14 appears to be provided integral with the drive unit housing 8, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a separate dowel pin, that can be attached to the drive unit housing 8. Making parts separable would have a predictable result, and is not deemed to require more than routine skill in the art. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Batzner in view of Kanabe (US2015/0042192A1).
Batzner discloses a method of manufacturing a housing structure including a housing of a rotating electrical machine and a support member supporting the housing, and further teaches that it is known to form a housing by deep-drawing (see para. [0002]), but does not further discuss any manufacturing steps of the housing.
Kanabe discloses using deep-drawing to form a housing of a motor. As can be seen in sections (a) and (b) of claim 7, the deep-drawing operation produces a tubular case a main body 51 having a flange bent to the main body from a connection portion between the main body and the flange portion toward a tip of the flange portion (see Fig. 7(a)). After further processing to obtain a flat portion 52, a pressing jig can be used to press the flat portion 52 to form portion 15 (see Fig. 6). 
In view of the teachings of Kanabe, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the housing 3 of Batzner by deep-drawing to form a tubular-shaped housing having a bent flange portion, followed by further processing and punching to form the flange members 6 (i.e. corresponding to the claimed first and second tabs. One of ordinary skill in the art would have found it obvious to do so because the housing of Batzner can be formed by deep-drawing, and Kanabe provides further teachings regarding how a deep-drawn housing can be manufactured, i.e. the technique of Kanabe is clearly applicable to forming the housing of Batzner. 
Regarding the claimed dowel member, it is deemed the projection member (see para. [0023]) reads on this limitation. However, if Applicant disagrees, this limitation is nevertheless still deemed obvious. Specifically, although projection member 14 appears to be provided integral with the drive unit housing 8, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a separate dowel pin, that can be attached to the drive unit housing 8. Making parts separable would have a predictable result, and is not deemed to require more than routine skill in the art. 
Claim 4 is alternatively rejected35 U.S.C. 103 as being unpatentable over Batzner.
Please first refer to the rejection under 35 U.S.C. 102(a)(1), below.
Batzner is deemed to anticipate the claimed invention. Regarding the claimed dowel member, it is deemed the projection member (see para. [0023]) reads on this limitation. However, if Applicant disagrees, this limitation is nevertheless still deemed obvious. Specifically, although projection member 14 appears to be provided integral with the drive unit housing 8, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a separate dowel pin, that can be attached to the drive unit housing 8. Making parts separable would have a predictable result, and is not deemed to require more than routine skill in the art. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batzner (US2014/0062240A1).
Batzner discloses a rotating electrical machine comprising: a stator (inherently present in a rotary electric machine; also see “pole cover” in para. [0021]; “pole” is a term used to refer to the stator poles, whether magnets or windings) fixed to an inner wall of the housing; and a rotor (see “rotor axis” in para. [0021]) enclosed by the stator. 
Claim 4 requires an electrical machine using a housing structure according to claim 1. This limitation amounts to a product-by-process limitation, it only being necessary for the prior art to disclose the structure resulting from performing the process, in order to anticipate the claim. As noted in para. [0039] of the present specification, “after the housing 400 is positioned on the support member 500, the first tab 410 can be bent and assembled by tightening the first screw 601.” This is understood to mean the tab 401 has the shape seen in Fig. 6 prior to tightening the screw. The first tab 410 is then bent (i.e. toward the support member 500) by tightening the screw 601. In Batzner, the tabs 6 are all flat against the support member 8. This would be the result after tightening the screws, irrespective of whether any of the tabs are not parallel to the support member prior to tightening the screws. 
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. 112(b), the arguments pertaining to the previous rejection are persuasive. However, new issues under 35 U.S.C. 112(b) are found in the claims as amended.
Regarding the art rejection, Applicant argues “Batzner discloses its flange members 6 to have all facing surfaces parallel to each other regardless of whether they have just a through-hole for screws, or have a through-hole for screws and additionally a fitting hole for a dowel.” Applicant further argues “[e]ven if Taga discloses attachment flanges 10 with screw holes, Taga does not arrange its flange members 10 to have facing surfaces parallel or not to a support surface based on whether the flange members 10 have a through-hole for screws, or have a through-hole for screws and additionally a fitting hole for a dowel.”
The examiner respectfully disagrees. Taga is not relied upon to anticipate all the claimed features. Rather, Taga teaches the concept of bending at least one flange on a first member to be fastened to a second member, such that a spring effect is created when a screw is used to fasten the flanges of the first member to the second member. One of ordinary skill in the art finds it readily apparent that the resulting effect is the first member being drawn tighter against the second member. Since the housing of Batzner has four tabs, it is deemed the teaching of Taga is obviously applicable as a means to ensure a tight contact between the housing and the support member. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729